DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Previously withdrawn species claims 5, 11, 15 and 19 have been rejoined in view of the allowability of independent claims 1 and 12.
Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1 and 12 (from which claims 3-11 and 13-19 depend) are directed to methods of heat treating and processing non-ferrous alloy strip as set forth in the instant claims.  The closest prior art of record is US 6,391,127 B1 to Wyatt-Mair in view of the article titled “History and Applications” by Rudnev et al and the article “Magnetic Flux Controllers in Induction Heating and Melting” by Goldstein as set forth in the office action mailed 8/05/2020. Wyatt-Mair in view of Rudnev and Goldstein discloses a method similar to that of the instant claims.  As set forth in applicant remarks filed 11/05/2020, Wyatt-Mair in view of Rudnev and Goldstein differs from the instant claims at least in that Wyatt-Mair requires a rapid quench immediately after hot rolling, whereas the language of the instant claims of “the preparing consisting of” excludes a quench immediately after hot-rolling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736